DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Magnetic Tape Having Characterized PSD Ratio …”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the PSD determined via a specific methodology, does not reasonably provide enablement for PSDs determined by any methodology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection can be overcome by one of two ways: (1) by showing that the determination of a power spectrum density is art recognized and that the designation of the pitch is sufficient to enable these limitations to a person of ordinary skill in the art (e.g. by filing of documentation/NPL/reference book pages that discuss power spectrum density vis a vis roughness waviness characterization); or (2) by amending the claims to positively recite how the PSD is determined based on the process used in the as-filed disclosure.
Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the kurtosis (Rku) determined via a specific methodology, does not reasonably provide enablement for Rku determined by any methodology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection can be overcome by one of two ways: (1) by showing that the determination of the Rku is art recognized and that these limitations are enabled to a person of ordinary skill in the art (e.g. by filing of documentation/NPL/reference book pages that discuss Rku vis a vis roughness characterization); or (2) by amending the claims to positively recite how the Rku is determined based on the process used in the as-filed disclosure.
Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the skewness (Rsk) determined via a specific methodology, does not reasonably provide enablement for Rsk determined by any methodology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection can be overcome by one of two ways: (1) by showing that the determination of the Rsk is art recognized and that these limitations are enabled to a person of ordinary skill in the art (e.g. by filing of documentation/NPL/reference book pages that discuss Rsk vis a vis roughness characterization); or (2) .

The Examiner notes that the above three rejections are predicated on the fact that patentability will likely hinge on the unexpected improvement in a recording tape when one or more of these properties are controlled to be within the claimed ranges.  Since patentability will likely hinge on these properties, the Examiner desires that the record is clear as to exactly what these properties curtail if they are not ‘conventional’ parameters such as Ra, RRMS, Hc, Hk, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 – 9 and 14 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harasawa et al. (U.S. Patent App. No. 2009/0168265 A1).
Regarding claims 1 and 7, Harasawa et al. disclose a magnetic tape (medium) comprising a non-magnetic support, magnetic layer and back coating layer (Title; Abstract) meeting the claimed structural and particle limitations (ibid and Paragraph 0081).
Harasawa et al. fail to disclose the magnetic average particle volume, but does disclose a particle diameter (Paragraph 0038).  While the particles are not spherical, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the average particle volume through routine experimentation, especially given the teaching in Harasawa et al. regarding the desire to use particles having an average diameter preferably of 15 – 25 nm, which would work out to volumes of ~1770 – 8180 nm3 (assuming perfect spheres).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
mag/PSDbc, both at 10 microns pitch, to be 0.01 – 0.5 (Abstract).  It is the Examiner’s opinion that merely varying the pitch of the PSD for one or both of these PSD measurements would have been routine and obvious to a person of ordinary skill in the art as the underlying characterization would have still been obtained (determining the impact of waviness, etc. on the surface profile).  It is the Examiner’s opinion that that the difference between the claimed and prior art PSD calculations (using a 5 micron pitch for the magnetic layer PSD measurement) fails to represent a non-obvious difference as a skilled artisan would be well versed to attempting to measure the PSD at a variety of wavelengths given the teaching in Harasawa et al. regarding the importance of controlling the PSD values on both the magnetic and back coating layer sides.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Harasawa et al. to meet the claimed limitations as taught by Harasawa et al. as the particle volume is deemed a known results effective variable encompassed by the claimed particle diameters (and obvious to a person of ordinary skill in the art) and the claimed PSD ratio is an obvious variation of the disclosed PSD ratios taught by Harasawa et al., even though the pitch values are slightly different (given that they both are characterizing the same waviness features).
Regarding claim 2, similar arguments are made as above with regard to a 3 micron pitch versus 5 micron pitch; i.e. a skilled artisan would have known to utilize different pitches when seeking to improve upon the Harasawa et al. invention.
Regarding claims 8, 9 and 14 -16, these limitations are met for the reasons noted above given that the ‘tape cartridge’ and ‘apparatus’ limitations are nominal.

Claims 3 – 6, 10 – 13 and 17 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harasawa et al. as applied above, and further in view of Jensen et al. (U.S. Patent App. No. 2009/0134260 A1).
Harasawa et al. are relied upon as described above.
Regarding claims 3 – 6, 10 – 13 and 17 -20, Harasawa et al. fails to disclose the claimed Rsk and Rku values for the relative layers.
Abstract; at least Paragraphs 0004, 0023, and 0081; and Table 4 – especially noting sample 3b).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Harasawa et al. to Rsk and Rku values meeting the claimed limitations as taught by Jensen et al., since such parameters allow for magnetic tapes having excellent recording density, as well as tracking accuracy.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to recognize measuring the PSD for the magnetic layer and back coating layer at different pitch as claimed.  Should it be shown that the varying from both measurements at, for example, 10 microns results in unexpected improvement for the magnetic tape, the present claims would be deemed patentable if commensurate in scope to the showing of unexpected results (i.e. the ratio determined from both measurements taken at 10 microns fails to ‘capture’ the improved behavior seen when the claimed pitch values are used).  However, Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 8, 2021